DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7-10, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites the limitation “profile sections” in line 2. It is unclear whether this is a reference to the previously introduced plurality of profile sections in claim 1, a subgroup of those profile sections, or new profile sections. For examination purposes, the limitation is interpreted as a reference to the previously introduced plurality of profile sections.
	Claim 2 recites “a region of greater than 60% with respect to the outer radius” in lines 3-4. Based on this language, it is unclear if the 60% is measured starting from the outer radius (i.e., 0% being at the outer radius), or if it is measured ending at the outer radius (i.e., 100% Claims 3-5, 7, 8, 10, and 13 each recite similar locations “with respect to the outer radius,” and are interpreted in the same way.
The term “approximately” in claims 7-9 is a relative term which renders the claims indefinite. The term “approximately” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 7 recites “approximately 1°” in line 4, claim 8 recites “approximately to a radius of 35%” in line 3, and claim 9 recites “approximately 60%” in line 3. Without defining the range of values encompassed by the term “approximately,” one of ordinary skill in the art would not be able to determine the intended range allowed of each of the recited values.
	Claim 14 is rejected by virtue of its dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 8, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mickeler et al. (US 2011/0150664 A1).
Regarding claim 1, Mickeler discloses a rotor blade 6 of an aerodynamic rotor of a wind turbine 1 having a rotor axis of rotation 7 and an outer radius (shown in Fig. 1), the rotor blade comprising: a blade root 11 for fastening to a rotor hub (“blade attachment 11” disclosed in paragraph [0039]); a blade tip 12 facing away from the blade root (shown in Fig. 2); a blade longitudinal axis 10 extending from the blade root to the blade tip (shown in Fig. 2); a blade front edge 13 facing toward a front in a direction of movement of the rotor blade (“leading edge 13” shown in Fig. 2); a blade rear edge 14 facing toward a rear in the direction of movement of the rotor blade (“trailing edge 14” shown in Fig. 2); and a plurality of profile sections along the blade longitudinal axis (see for example Fig. 7, which shows a plurality of profile sections along the blade), wherein each profile section has a profile chord 15 extending from the blade front edge to the blade rear edge (“chord line 15” shown in Fig. 3), wherein each profile chord has an installation angle as an angle in relation to a rotor plane (angle theta, shown in Fig. 5), and wherein the installation angle from the blade root to the blade tip: first decreases in a blade inner region oriented toward the blade root (see annotated Fig. 6b below), increases again in a blade central region (see annotated Fig. 6b below; it is noted that, as claimed, the “central region” is not required to be in any particular location of the blade), and decreases again in a blade tip region oriented toward the blade tip (see annotated Fig. 6b below; it is noted that, as claimed, the “tip region” only has to be oriented toward the blade tip; 

    PNG
    media_image1.png
    510
    822
    media_image1.png
    Greyscale

	Regarding claim 5, Mickeler discloses the installation angle has a local, in particular an absolute, minimum in a region of between 80% and 100% with respect to the outer radius (see Fig. 6b, curve c, which shows an absolute minimum at a radius of 0.9, i.e. 90%).
	Regarding claim 6, Mickeler discloses the installation angles of the profile chords are positive over an entire length of the rotor blade (see Fig. 6b, curve c, which does not go below zero).
	Regarding claim 8, Mickeler discloses the blade inner region extends approximately to a radius of 35% with respect to the outer radius (the indicated inner region in annotated Fig. 6b above can be interpreted as including the entire inner part of the blade, anywhere from a relative radius of 0 to a relative radius of 0.9, which would include 0.35 or 35%; it is noted that, 
Regarding claim 10, Mickeler discloses the blade tip region extends in a radius of greater than 60% with respect to the outer radius (the tip region, indicated in annotated Fig. 6b above, is located at a relative radius of above 0.9, i.e. above 90%).
Regarding claim 11, Mickeler discloses a rotor 4 of a wind turbine 1 having a rotor axis of rotation 7 and an outer radius (outer radius of rotor 4 shown in Fig. 1), wherein at least one rotor blade as claimed in claim 1 is attached to the rotor (see the wind turbine rotor in Fig. 1).
Regarding claim 12, Mickeler discloses a wind turbine 1 (Fig. 1) for generating electrical energy, the wind turbine comprising: an aerodynamic rotor 4; and at least one rotor blade 6 attached to the aerodynamic rotor, wherein the at least one rotor blade includes: a blade root 11 for fastening to a rotor hub (“blade attachment 11” disclosed in paragraph [0039]); a blade tip 12 facing away from the blade root (Fig. 2); a blade longitudinal axis 10 which extends from the blade root to the blade tip (Fig. 2); a blade front edge 13 facing toward a front in a direction of movement of the rotor blade (leading edge 13, Fig. 2); a blade rear edge 14 facing toward a rear in the direction of movement of the rotor blade (trailing edge 14, Fig. 2); and a plurality of profile sections along the blade longitudinal axis (see for example Fig. 7, which shows a plurality of profile sections along the blade), wherein each profile section has a profile chord 15 extending from the blade front edge to the blade rear edge (chord line 15, Fig. 3), wherein each profile chord has an installation angle as an angle in relation to a rotor plane (angle theta, shown in Fig. 5), and wherein the installation angle from the blade root to the blade tip: first decreases in a blade inner region oriented toward the blade root, increases again in a blade 
Regarding claim 13, Mickeler discloses the blade tip region extends in a radius of greater than 60% with respect to the outer radius (the tip region, indicated in annotated Fig. 6b above, is located at a relative radius of above 0.9, i.e. above 90%).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mickeler in view of Bohlen (US 9,759,185).
Regarding claim 2, Mickeler discloses the invention of claim 1, as set forth above.
Mickeler is silent regarding profile sections have a relative profile thickness with a value of greater than 0.25 at least in certain portions in a region of greater than 60% with respect to the outer radius (it is noted Mickeler does disclose a relative profile thickness distribution in Fig. 6d, but is silent with regards to the exact value of the relative profile thickness other than at the tip).
However, Bohlen discloses a wind turbine blade with profile sections having a relative profile thickness with a value of greater than 0.25 at least in certain portions in a region of .

Allowable Subject Matter
Claims 3, 4, 7, 9, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is Mickeler, as set forth above.
	Regarding claim 3, Mickeler fails to disclose the installation angle increases in the blade central region from 35% to 60% with respect to the outer radius; instead, the blade central region disclosed by Mickeler is located at a relative radius of 0.9, i.e. 90%, and there is no teaching, suggestion, motivation, or rationale in the prior art of record to modify the location of that central region.

Regarding claim 7, Mickeler fails to disclose the installation angle is 4 degrees in a region of between 30% and 40% with respect to the outer radius, is 5 degrees in a region of between 45% and 60% with respect to the outer radius, and is approximately 1 degree in a region of between 85% and 95% with respect to the outer radius. Mickeler is silent regarding the exact value of the installation angle in the claimed regions, but the curves of the installation angle shown in Fig. 6b would not allow for the installation angles as claimed, and there is no teaching, suggestion, motivation, or rationale in the prior art of record to modify the installation angles of Mickeler to have the claimed values in the claimed regions.
	Regarding claims 9 and 14, Mickeler fails to disclose a ratio of the installation angle at a radius position of approximately 60% to the installation angle at a radius position of 40% is greater than 1.2 (claim 9), wherein the ratio is greater than 2 (claim 14). Mickeler is silent as to the value of the installation angle at 60% and at 40%, but the curves of the installation angle shown in Fig. 6b show a decreasing installation angle in those regions rather than an increasing installation angle, and thus would not allow for the installation angle ratio as claimed. There is no teaching, suggestion, motivation, or rationale in the prior art of record to modify Mickeler to have the installation angle ratio as claimed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826. The examiner can normally be reached Monday - Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JULIAN B GETACHEW/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745